DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In particular, claim 1, line 22 recites: “… according to the actual situation, …” Examiner recognizes that this phrase renders the claim ambiguous since 
a) “actual situation” lacks antecedence and 
b) it is unclear what condition(s) satisfy an “actual situation” in the claim. 
For clarity, Examiner suggests the phrase be re-written along the lines of: -- according to a low dose image reconstruction mode or a sparse view image mode -- (see for example, claim 1, lines 8-9). 
For purposes of examination, Examiner treats “the actual situation” as either a low dose image reconstruction mode or a sparse view image mode. 
For completeness, claims 2-6 are similarly rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1
A limited-angle CT reconstruction method based on Anisotropic Total Variation, comprising the following steps: 
(1) using a detector to collect projection data of CT images in different angle directions to form a projection data set b, wherein the projection data set b is composed of projection data vectors corresponding to each angle direction, the dimension of the projection data vectors is n, and the value of each element is the projection data measured by the corresponding detector, and n is the number of detectors; 
(2) establishing CT image reconstruction equations in a low dose mode and a sparse view mode, respectively; the expression of CT image reconstruction equation in low dose mode being

    PNG
    media_image1.png
    88
    443
    media_image1.png
    Greyscale

the expression of CT image reconstruction equation in sparse view mode being:

    PNG
    media_image2.png
    66
    340
    media_image2.png
    Greyscale

wherein, X is the CT image data set and the dimension is k, k is the total number of pixels of the CT image, the value of each element X is the X-ray absorption coefficient of the corresponding pixel in the CT image to be reconstructed, A is a system matrix, and  is a given weight, II II ATV indicates Anisotropic Total Variation;
(3) pre-processing the CT image reconstruction equations in the low dose mode and the sparse view mode to obtain the corresponding objective function, the pre-processing process comprising introducing a variable y and a non-singular matrix P, and using Lagrange duality to convert the CT image reconstruction equations into a saddle point problem; 
(4) according to the actual situation, selecting and optimizing the objective function under the corresponding mode to obtain the CT image.


Analysis:
Claim 1 is ineligible.
Step 1: Statutory Category?
Yes. The claim recites a series of steps and is therefore a process
Step 2A-Prong 1: Judicial Exception recited?
Yes. The claim hinges on the use of equations/ mathematical relationships in the reconstruction of an image. 
Examiner is of the opinion that the recited claim falls under the “mathematical concepts” grouping of abstract ideas (see for example, points 16-21, above).  
Examiner is also of the opinion that the claim limitations invoke the:
a) “mental process” grouping of abstract ideas (e.g. establishing equations via relationships between variables and converting the equations using known transformations to produce a saddle point problem1) (note: complexity of equations and/or use of pen and paper; slide rule or calculator, do not obviate the mental nature of the abstract idea) and
b) “organizing human activity” wherein use of a “solution” is applied, based on choice (point 22, above).  
Examiner contends that claim 1 contains more than one type of judicial exception (mathematical concepts-type; mental process-type and organizing human activity-type). For simplicity, Examiner treats the judicial exception as an abstract idea.
Step 2A - Prong Two: Integrated into a Practical Application?
Prior to answering Step 2A- Prong Two above, Examiner provides the following for consideration:
Claim 1 uses a detector to collect projection data of CT images. Examiner treats this limitation as an element used to gather data, wherein values are subsequently applied to a series of equations. There being no other recited elements within claim 1, Examiner concludes that claim 1 does not recite additional elements that integrate the judicial exception(s) into a practical application. No.
Step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the claim does not recite additional elements that integrate the judicial exception into a practical application and thus does not provide an inventive concept. As noted above, there is only one recited element: the detector, which is configured to gather data. Examiner maintains the opinion that this element does not amount to significantly more. 
Dependent claims 2-6 when analyzed as a whole are held to be patent ineligible under 35 USC101 because the additional recited limitations fail to establish that the claims are not directed to the judicial exception of an abstract idea. The dependent claims further limit the process, but do not add anything significantly more that would make the claims patent eligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/           Primary Examiner, Art Unit 2884                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Saddle_point